DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1, 2, 4-6, 8, 10, 21-28, and 30-34 are pending and have been examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/28/21 has been entered.

Response to Arguments
Applicant's arguments with respect to 35 USC 102 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8, 10, 21-28, and 30-34 are rejected under 35 USC 103 as being unpatentable over US20190043001 ("Woulfe") in view of US20170370731 ("Bresnahan").

Claim 1
Woulfe discloses an autonomous vehicle, comprising: a vehicle propulsion system (0042 maneuvers); a braking system (0042 braking); a steering system (0042 steering); and a computing system that is in communication with the vehicle propulsion system, the system, and the steering system (0007), wherein the computing system comprises: a processor (0007); and memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform acts comprising: 
setting a destination for a trip in the autonomous vehicle for a first passenger, the destination for the trip of the autonomous vehicle for the first passenger being set  the self-driving delivery vehicle 108 travels from the product source 110 along the roadway system to a rendezvous area 114 that is specifically tailored to at least partially overlap with a route that the receiving vehicle 106 is navigating on toward the destination-location 112, 0039 travel pattern data 128 may indicate that the user regularly travels to the destination-location, 0039 system can also use the route data from a phone of an occupant or an in-car GPS system, 0011, 0005 a specific time at which the receiving vehicle is expected to arrive at the destination-location, and/or any other temporal information that may be usable to determine when and where the self-driving delivery vehicle may be able to rendezvous with the receiving vehicle to deliver the product); 
selecting a route to the destination for the trip of the autonomous vehicle (0039 system can also use the route data from a phone of an occupant or an in-car GPS system, 0011); and 
controlling at least one of the vehicle propulsion system, the braking system, or the steering system to move the autonomous vehicle along the route to the destination as selected for the trip (0011 whether the receiving vehicle is being driven autonomously by an autopilot module or manually driven by a human driver, and/or traffic condition 0033, 0005).
Woulfe fails to disclose: receiving, from a computing device of a first passenger, an input requesting a trip of the autonomous vehicle for the first passenger, wherein the input indicates a destination for the trip of the first passenger as being a second autonomous vehicle that provides a differing trip for a second passenger; and that the destination set for the autonomous vehicle for the first passenger is based on the input. However, Woulfe does disclose controlling the autonomous vehicle to move toward the destination, the destination being the second autonomous vehicle (0011, 0033, 0005). Furthermore, Bresnahan teaches a system of autonomous vehicles meeting each other, including receiving, from a computing device of a first passenger, an input requesting a trip of the autonomous vehicle for the first passenger, wherein the input indicates a destination for the trip of the first passenger as being a second autonomous vehicle that provides a differing trip for a second passenger (0028 a user may transmit a request to connect their initial vehicle with one or more additional vehicles, 0017, abstract); and that the destination set for the autonomous vehicle for the first passenger is based on the input (0028 a user may transmit a request to connect their initial vehicle with one or more additional vehicles, 0017).
	Woulfe and Bresnahan both disclose systems of at least two autonomous vehicles on different routes and collaboratively meeting together at a same location. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Woulfe to include the teaching of Bresnahan since the claimed invention is merely a combination of old 

Claim 2
Woulfe discloses wherein the location of the second autonomous vehicle at the specific time during the differing trip comprises a drop-off location for differing trip of the second autonomous vehicle (Fig. 2, 0057, 0062).

Claim 4
Woulfe discloses wherein the differing trip of the second autonomous vehicle is a current trip of the second autonomous vehicle, wherein the current trip of the second autonomous vehicle is ongoing at a time of receipt of the input (0047 The route data 118(1) may further indicate a first travel-schedule of the receiving vehicle 106 with respect to the first route. Specifically, the first travel-schedule includes information that indicates a timeline with which the receiving vehicle 106 is expected to progress along the first route. For example, the first travel-schedule may indicate a plurality of points along the first route and corresponding times at which the receiving vehicle 106 is expected to reach individual ones of the plurality points).

Claim 5
Woulfe discloses the differing trip of the second autonomous vehicle is a future trip of the second autonomous vehicle, wherein a time of receipt of the input is before commencement of the future trip of the second autonomous vehicle (0016 determine first route data that indicates a first travel-schedule that the receiving vehicle is expected to travel along a first route on the roadway system).

Claim 6
Woulfe discloses wherein the differing trip of the second autonomous vehicle is a prior trip of the second autonomous vehicle, wherein the prior trip of the second autonomous vehicle ended before a time of receipt of the input (0039 The user data 124 may include travel pattern data 128 that indicates one or more historical travel patterns associated with the user. For example, the travel pattern data 128 may indicate a plurality of past routes that the user has traveled as well as a frequency with which the past routes have been traveled and/or a time of day that the past routes have been traveled).

Claim 8
Woulfe fails to disclose wherein the second autonomous vehicle is selected from a fleet of autonomous vehicles based on the input requesting the trip to meet the second passenger of the second autonomous vehicle. However, Woulfe does disclose the two  plurality of connected vehicles).
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim 10
Woulfe discloses wherein the location of the second autonomous vehicle at the specific time is an anticipated location of the second autonomous vehicle at a specific future time (0039 The user data 124 may include travel pattern data 128 that indicates one or more historical travel patterns associated with the user. For example, the travel pattern data 128 may indicate a plurality of past routes that the user has traveled as well as a frequency with which the past routes have been traveled and/or a time of day that the past routes have been traveled, Fig. 2, 0057).

Claim 21
Woulfe discloses a method of controlling an autonomous vehicle (abstract), comprising: 
setting, responsive to the input, a first destination for the trip of the autonomous vehicle for the first passenger, the first destination for the trip of the autonomous vehicle for the first passenger being set as a location of a second autonomous vehicle at a specific time, wherein the second autonomous vehicle travels along a differing route for a differing trip for a second passenger, and wherein the location of the second autonomous vehicle at the specific time is on a differing  the self-driving delivery vehicle 108 travels from the product source 110 along the roadway system to a rendezvous area 114 that is specifically tailored to at least partially overlap with a route that the receiving vehicle 106 is navigating on toward the destination-location 112, 0039 travel pattern data 128 may indicate that the user regularly travels to the destination-location, 0039 system can also use the route data from a phone of an occupant or an in-car GPS system, 0011); 
selecting a route to the first destination for the trip of the autonomous vehicle for the first passenger (Fig. 2: T4, Rendezvous Area, First Route, Second Route, 0033 the self-driving delivery vehicle 108 travels from the product source 110 along the roadway system to a rendezvous area 114 that is specifically tailored to at least partially overlap with a route that the receiving vehicle 106 is navigating on toward the destination-location 112, 0039 travel pattern data 128 may indicate that the user regularly travels to the destination-location, 0039 system can also use the route data from a phone of an occupant or an in-car GPS system, 0011); and 
causing the autonomous vehicle to travel along the route to the first destination (0033).
Woulfe fails to disclose receiving, from a computing device of a first passenger, an input requesting a trip of the autonomous vehicle for the first passenger, wherein the input indicates a first destination for the trip of the first passenger as being a second autonomous vehicle that provides a differing trip for a second passenger. However,  a user may transmit a request to connect their initial vehicle with one or more additional vehicles, 0017, abstract); and that the destination set for the autonomous vehicle for the first passenger is based on the input (0028 a user may transmit a request to connect their initial vehicle with one or more additional vehicles, 0017).
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim 22
Woulfe discloses wherein the second autonomous vehicle is suggested as the first destination to the first passenger, wherein the input specifies selection of the second autonomous vehicle as suggested for the first destination for the trip to meet the second autonomous vehicle (Fig. 2, 0057, 0062).

Claim 23
Woulfe discloses wherein the autonomous vehicle and the second autonomous vehicle are in a fleet of autonomous vehicles (0038 multiple deliveries with the same delivery vehicle for different receiving vehicles).

Claim 24
Woulfe discloses wherein the second autonomous vehicle traveling along the differing route for the differing trip for the second passenger is ongoing at a time of receipt of the input (0047 The route data 118(1) may further indicate a first travel-schedule of the receiving vehicle 106 with respect to the first route. Specifically, the first travel-schedule includes information that indicates a timeline with which the receiving vehicle 106 is expected to progress along the first route. For example, the first travel-schedule may indicate a plurality of points along the first route and corresponding times at which the receiving vehicle 106 is expected to reach individual ones of the plurality points).

Claim 25
Woulfe discloses wherein the input specifies an identity of the second autonomous vehicle (0073 The self-driving delivery vehicle 400 may turn on the signaling device 416 to enable a recipient of the product to easily identify the self-driving delivery vehicle 400, 0074, claim 10).

Claim 26
Woulfe discloses wherein the location of the second autonomous vehicle is an anticipated location of the second autonomous vehicle at a specific future time, the specific future time being after a time of receipt of the input (0039 The user data 124 may include travel pattern data 128 that indicates one or more historical travel patterns associated with the user. For example, the travel pattern data 128 may indicate a plurality of past routes that the user has traveled as well as a frequency with which the past routes have been traveled and/or a time of day that the past routes have been traveled, Fig. 2, 0057).

Claim 27
Woulfe discloses wherein the location of the second autonomous vehicle is a prior location of the second autonomous vehicle at a specific prior time, the specific prior time being before a time of receipt of the input (0039 The user data 124 may include travel pattern data 128 that indicates one or more historical travel patterns associated with the user. For example, the travel pattern data 128 may indicate a plurality of past routes that the user has traveled as well as a frequency with which the past routes have been traveled and/or a time of day that the past routes have been traveled).

Claim 28
Woulfe discloses wherein the first destination for the trip of the autonomous vehicle is a drop-off location for the second passenger from the second autonomous vehicle (Fig. 2, 0057, 0062).

Claim 30
Woulfe discloses an autonomous vehicle, comprising: a vehicle propulsion system (0042 maneuvers); a braking system (0042 braking); a steering system (0042 steering); and a computing system that is in communication with the vehicle propulsion system, the system, and the steering system (0007), wherein the computing system comprises: 
selecting a route to the destination for the trip of the autonomous vehicle (0039 system can also use the route data from a phone of an occupant or an in-car GPS system, 0011); 
controlling at least one of the vehicle propulsion system, the braking system, or the steering system to move the autonomous vehicle along the route to the destination as selected for the trip (0011 whether the receiving vehicle is being driven autonomously by an autopilot module or manually driven by a human driver, and/or traffic condition); and 
stopping the autonomous vehicle at a location along the route at a specific time, wherein a second autonomous vehicle is simultaneously stopped at the location at the specific time with the autonomous vehicle, wherein the second autonomous vehicle travels along a second route toward a second destination selected by a passenger of the second autonomous vehicle, wherein the second destination for the second autonomous vehicle selected by the passenger comprises the location of the autonomous vehicle at the specific time (Fig. 2: T4, Rendezvous Area, First Route, Second Route, 0033 the self-driving delivery vehicle 108 travels from the product source 110 along the roadway system to a rendezvous area 114 that is specifically tailored to at least partially overlap with a route that the receiving vehicle 106 is navigating on toward the destination-location 112, 0039 travel pattern data 128 may indicate that the user regularly travels to the destination-location, 0039 system can also use the route data from a phone of an occupant or an in-car GPS system, 0011, 0073, 0074 the transfer of the product 152 from the self-driving delivery vehicle 400 into the receiving vehicle may occur while both vehicles are in motion, or alternatively while the receiving vehicle and/or the self-driving delivery vehicle 400 is stopped).
Woulfe fails to disclose receiving, from a computing device of a first passenger, an input requesting a trip of the autonomous vehicle for the first passenger, wherein the input indicates a destination for the trip of the autonomous vehicle as being a second autonomous vehicle that provides a differing trip for a second passenger; and wherein the second autonomous vehicle travels along a second route toward a second destination selected by the second passenger of the second autonomous vehicle as specified in a second input requesting a trip in the second autonomous vehicle for the second passenger, wherein the second destination for the second autonomous vehicle selected by the second passenger comprises the location of the autonomous vehicle at the specific time. However, Woulfe does disclose controlling the autonomous vehicle to move toward the destination, the destination being the second autonomous vehicle (0011, 0033, 0005). Furthermore, Bresnahan teaches a system of autonomous vehicles meeting each other, including receiving, from a computing device of a first passenger, an input requesting a trip of the autonomous vehicle for the first passenger, wherein the input indicates a destination for the trip of the autonomous vehicle as being a second autonomous vehicle that provides a differing trip for a second passenger (0028 a user may transmit a request to connect their initial vehicle with one or more additional vehicles, 0017); and wherein the second autonomous vehicle travels along a second route toward a second destination selected by the second passenger of the second  a user may transmit a request to connect their initial vehicle with one or more additional vehicles, 0017, 0030, 0032 similar destination).
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim 31
Woulfe fails to disclose the acts further comprising: receiving an indication that the location of the second autonomous vehicle at the specific time has changed to a modified location; autonomously setting the modified location as a modified destination for the trip of the autonomous vehicle for the first passenger; selecting a second route to the modified destination for the trip of the autonomous vehicle for the first passenger; and controlling at least one of the vehicle propulsion system, the braking system, or the steering system to move the autonomous vehicle along the second route to the modified destination. However, Woulfe does disclose controlling the autonomous vehicle to move toward the destination, the destination being the second autonomous vehicle (0011, 0033, 0005). Furthermore, Bresnahan teaches a system of autonomous vehicles meeting each other, including the acts further comprising: receiving an indication that the location of the second autonomous vehicle at the specific time has changed to a modified location (0028 a user may transmit a request to connect their initial vehicle with one or more additional vehicles, 0041, 0042, 0032 similar destination); autonomously  a user may transmit a request to connect their initial vehicle with one or more additional vehicles, 0041, 0042, 0032 similar destination); selecting a second route to the modified destination for the trip of the autonomous vehicle for the first passenger (0028 a user may transmit a request to connect their initial vehicle with one or more additional vehicles, 0041, 0042, 0032 similar destination); and controlling at least one of the vehicle propulsion system, the braking system, or the steering system to move the autonomous vehicle along the second route to the modified destination (0028 a user may transmit a request to connect their initial vehicle with one or more additional vehicles, 0041, 0042, 0032 similar destination).
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim 32
Woulfe fails to disclose wherein the input further indicates the location of the second autonomous vehicle at the specific time. However, Woulfe does disclose controlling the autonomous vehicle to move toward the destination, the destination being the second autonomous vehicle (0011, 0033, 0005). Furthermore, Bresnahan teaches a system of autonomous vehicles meeting each other, including wherein the input further indicates the location of the second autonomous vehicle at the specific time (0028 a user may transmit a request to connect their initial vehicle with one or more additional vehicles, 0017, 0030, 0032 similar destination).
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim(s) 33 and 34 
Claim(s) 33 and 34 recite(s) subject matter similar to that/those of claim(s) 31 and 32, respectively, and is/are rejected under the same grounds.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663